Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 9,671,965 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dish et al. (US 6,477,628).

Regarding claim 16, Bish discloses a method operable by a replicator device, the method comprising: receiving an unload replication parameter [see Col. 2, lines 60-62; tape director receives unload command];
transmitting a block read command to a first storage device to obtain data to be replicated;
receiving the data from the first storage device; generating a replica of the data based in part on the unload replication parameter; generating, based on the replica, a block write command that, in use, causes storing of the replica on a second storage device; and transmitting the block write command to the second storage device, wherein the block write command comprises the [see Col. 7, lines 36-67 & Col. 8, lines 1-11; tape director controls the exchange of data being copied from a first tape storage device to a second tape storage device through the use of read and writes commands (i.e. to create a backup (replica) data is read from a first tape so that it may be written to a second tape). In response to an unload command, reading data from a first tape storage device, into a volatile memory to group all objects into a single large data object [see Col. 7, lines 37-60]. This effectively creates a “replica” of the data stored on the first tape. This data is then copied to (written to) a second tape storage device [see Col. 8, lines 1-4]. To copy replica data from the volatile memory to the second tape would require a write to the tape storage. Because the replica data is being copied as part of the write, it can be said the write command is based on the replica].

Regarding claim 20, Bish discloses a device configured to manage data storage, the device comprising: a set of one or more processors; and
at least one computer-readable memory in communication with the set of processors and having stored thereon computer-executable instructions [see Col. 4, lines 46-57; tape director, which recites below performed steps, may comprise a general purpose computer (i.e. processor executing commands from memory)]to cause the set of one or more processors to:
receive an unload replication parameter [see Col. 2, lines 60-62; tape director receives unload command];
transmit a block read command to a first storage device to obtain data to be replicated;
receive the data from the first storage devicer; generate a replica of the data based in part on the unload replication parameter; generate, based on the replica, a block write command that, in use, causes storing of the replica on a second storage device; and transmit the block write command to the second storage device, wherein the block write command comprises the replica [see Col. 7, lines 36-67 & Col. 8, lines 1-11; tape director controls the exchange of data being copied from a first tape storage device to a second tape storage device through the use of read and writes commands (i.e. to create a backup (replica) data is read from a first tape so that it may be written to a second tape). In response to an unload command, reading data from a first tape storage device, into a volatile memory to group all objects into a single large data object [see Col. 7, lines 37-60]. This effectively creates a “replica” of the data stored on the first tape. This data is then copied to (written to) a second tape storage device [see Col. 8, lines 1-4]. To copy replica data from the volatile memory to the second tape would require a write to the tape storage. Because the replica data is being copied as part of the write, it can be said the write command is based on the replica].

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bish in view of Hoffmann et al. (US 2009/0313311).

Regarding claim 17, Bish discloses the method of claim 16 as discussed above.

Bish does not expressly disclose the storage devices may be disk drives, the first of which may emulate a tape and store virtual tape images.

[see paragraphs 464-467].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Hoffman in the system of Bish.

The motivation for doing so would have been for increased speeds [see Hoffman, paragraph 464].

Therefore, it would have been obvious to combine Hoffman with Bish for the benefits listed above, to obtain the invention as specified in claims 17 and 21.

Regarding claim 21, Bish and Hoffman disclose the device of claim 20, wherein:
the first storage device comprises a first hard drive configured to emulate a tape based storage appliance; the second storage device comprises a second hard drive; and the data is a virtual tape image [see Hoffman, paragraphs 464-467; storage may be virtual tapes on disk and store virtual tape images].

	

Allowable Subject Matter
Claim 7-15 are allowed. The prior art of record fails to disclose that unload parameters are received by a replicator in response to receiving a replication request at a network interface. 
Claims 18-19 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 3/16/2021, with respect to the 112 and Double Patenting rejections have been fully considered and are persuasive.  The 112 and double patenting rejections have been withdrawn. 
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. Applicants have amended the claims to recite that a write command is generated based on the replica. It is unclear how such an amendment would overcome the current prior art. Bish discloses, in response to an unload command, reading data from a first tape storage device, into a volatile memory to group all objects into a single large data object [see Col. 7, lines 37-60]. This effectively creates a “replica” of the data stored on the first tape. This data is then copied to (written to) a second tape storage device [see Col. 8, lines 1-4]. To copy replica data from the volatile memory to the second tape would require a write to the tape storage. Because the replica data is being copied as part of the write, it can be said the write command is based on the replica. It is unclear, without additional limitations, how “based on the replica” infers any additional limitations on the claim.


	CLOSING COMMENTS
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137